DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCord (US 2005/0258404).
Regarding claim 1, McCord teaches a powder coating composition (paragraph [0087]) including an effective amount of at least 10% by volume of at least one inorganic a bismuth-containing antimicrobial agent, wherein the at least one inorganic the bismuth-containing antimicrobial agent comprises bismuth aluminate and bismuth citrate (paragraph [0027]) and at least one thermoset polymer (paragraph [0031]). Given the overlap between the powder coating composition of McCord and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an powder coating composition that is both disclosed by McCord and encompassed by the present claims and thereby arrive that the claimed invention.
Given that McCord teaches powder coating composition comprising materials and structure identical to that presently claimed, the powder coating composition when applied and cured onto at least a portion of an article would inherently demonstrate reduction in growth of microbes as presently claimed, absent evidence to the contrary.
Regarding claim 6, McCord teaches wherein the powder coating composition comprises at least one thermoplastic polymer (paragraph [0031]).
Regarding claim 7, McCord teaches wherein the powder coating composition further comprises one or more pigments, additives, fillers, carriers or combinations thereof (paragraphs [0034]-[0036]).
Regarding claim 8, McCord teaches wherein the powder coating composition comprises at least one thermoset polymer and at least one thermoplastic polymer selected from the group consisting of an epoxy, a polyamide, acrylic, polyurethane, polyester, polyvinyl chloride, fluoropolymer, silicone or combinations thereof (paragraphs [0031]-[0032]).
Regarding claim 10, McCord teaches wherein the at least one inorganic bismuth is present in an amount of at least 10% by volume (paragraph [0027]). While there is no explicit disclosure of the amount of bismuth aluminate, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious to one of ordinary skill in the art to use at least 5% by volume of bismuth aluminate. It is noted that McCord discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by McCord overlaps those amounts claimed, respectively, it is clear that McCord meets the ranges as presently claimed, absent evidence to the contrary.
Regarding claim 11, given that the examples of McCord disclose using epoxy in combination with a curative (paragraph [0066]), it is clear that the powder coating composition is cured.
Regarding how the powder coating composition is cured, i.e. by the application of actinic radiation or thermal radiation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that McCord meets the requirements of the claimed powder coating composition, McCord clearly meets the requirements of present claims.
Response to Arguments
Applicant’s arguments filed 09/08/21 have been considered but are not persuasive.
Applicant amended claim 1 to included limitation from cancelled claim 9.
Applicant argues that the Office Action has failed to make the required prima facie case, as the cited reference, either explicitly or implicitly, does not teach or suggest all the elements of the claims and, absent Applicants' disclosure, lack sufficient reason to arrive at the Applicants' claimed invention.
However, as set forth above, McCord does explicitly meet all the claimed elements and thereby one of ordinary skill in the art would arrive at the present invention.
Applicant argues that McCord fails to teach or suggest the use of bismuth aluminate in combination with bismuth citrate as an anti-microbial agent. Instead McCord is directed to the use of bismuth oxide as a replacement for lead in radiation shields.
However, McCord is drawn to bismuth compounds where one of the bismuth compounds disclosed is bismuth oxide which is not required. Further, McCord discloses the bismuth compounds include bismuth aluminate and bismuth citrate as presently claimed.
Applicant argues that nowhere in McCord is the term anti-microbial agent used, let alone in connection with bismuth oxide.
It is agreed that McCord does not positively state bismuth compounds are used as anti-microbial agents. However, McCord does explicitly disclose the use of bismuth aluminate and bismuth citrate which are identical to those presently claimed and would necessarily inherently function as anti-microbial agents. If it is the Applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
Applicant argues that the rejection lacks a clear articulation of the reasons why these features would allegedly have been obvious and, therefore, the rejection cannot be supported per the requirements set forth by the United States Supreme Court in the KSR decision.
However, the fact remains that McCord explicitly discloses use of bismuth aluminate and bismuth citrate as well as combination thereof. Therefore, it would have been obvious to one of ordinary skill in the art to select any of the bismuth compounds in McCord including bismuth aluminate and bismuth citrate and thereby arrive at the present invention, absent evidence to the contrary. Given that McCord discloses powder coating composition comprising materials and structure identical to that presently claimed, the powder coating composition when applied and cured onto at least a portion of an article would inherently demonstrate reduction in growth of microbes as presently claimed, absent evidence to the contrary.
Applicant argues that the Office Action's characterization of the anti-microbial activity of bismuth aluminate in McCord as being inherent with respect to claim 1 is improper.
However, it is well-settled that inherency cannot be established by mere probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). But “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787